REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on March 29, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-15, 18 and 20.  
Claims 1-20 remain pending in this application.  
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter A. Cummings on May 11, 2022.

The application has been amended as follows: 
In claim 15, line 22, delete –horizontally-- and insert “vertically”.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a holographic sight that is comprised of a base, a support member coupled to the base and a unitary optical component carrier integrally formed with the support member, the unitary optical component carrier comprising a first receptacle configured to receive a laser diode, a second receptacle configured to receive a mirror, a third receptacle configured to receive a collimating optic, a fourth receptacle configured to receive a diffraction grating and fifth receptacle configured to receive an image hologram.  The holographic sight further comprises an adjuster assembly coupled with the baes and configured to apply a force to the unitary optical component carrier wherein in response to the force applied to the unitary optical component carrier by the adjuster assembly the support member is configured to flex and the unitary optical component carrier is configured to angularly move relative to the base about the flexure of the support member.  The unitary optical component carrier comprises a single body that provides the first, second, third, fourth and fifth receptacles and is resistant to changes in relative distance between the first second, third, fourth and fifth receptacles in response to the force applied to the unitary optical carrier by the adjuster assembly, as explicitly set forth in claims 1 and 18.  In a different embodiment, the instant application further discloses in response to horizontal force applied to the unitary optical component carrier by the adjuster assembly, coupled with the base, the first portion of the support member is configured to flex in the horizontal direction to angularly move the unitary optical component carrier horizontally relative to the base about flexure of the first portion of the support member and wherein in response to vertical force applied to the unitary optical component carrier by the adjuster assembly the second portion of the support member is configured to flex in the vertical direction to angularly move the unitary optical component carrier vertical relative to the base about the flexure of the second portion of the support member, as set forth in claim 15.  
US patent issued to Sleczka et al (PN. 5,815,936) teaches a holographic sight that is comprised of an adjuster for adjusting the support member with respect to the base by a vertical direction.  This reference however does not teach explicitly about the specifically to adjust the support angularly in both horizontal and vertical direction.  This reference also does not teach explicitly to have the unitary optical component carrier comprises the receptacles for receiving the various elements in the holographic sight is resistant to changes in relative distance among the receptacles in response to force applied to the unitary optical component carrier by adjuster assembly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872